Citation Nr: 0409529	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-12 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for varicose 
veins of the right lower extremity, evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for varicose 
veins of the left lower extremity, evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945.

This matter has come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

For good cause shown, namely the veteran's age, his motion for 
advancement on the docket was granted.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2003).

In his substantive appeal (VA Form 9) received in August 2002, the 
veteran requested a personal hearing before a Veterans Law Judge 
at the RO.  However, the veteran withdrew his hearing request in 
correspondence dated in September 2002.  He has not since made a 
request for another hearing.  Accordingly, the Board will proceed 
to a decision on this appeal in light of the veteran's withdrawal 
of his hearing request.  See 38 C.F.R. § 20.704(e) (2003).


FINDINGS OF FACT

1.  The varicose veins of the right lower extremity are manifested 
by pain in the leg and statis pigmentation, without objective 
evidence of persistent edema or ulceration; the varicose veins 
have been characterized by medical examiners as being moderate to 
severe.  

2.  The varicose veins of the left lower extremity are manifested 
by pain in the leg and statis pigmentation, without objective 
evidence of persistent edema or ulceration; the varicose veins 
have been characterized by medical examiners as being moderate to 
severe.  

3.  The evidence in this case does not show a marked interference 
with employment or frequent periods of hospitalization due to the 
veteran's varicose veins of the right and left lower extremities, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for 
varicose veins of the right lower extremity have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7120 (2003). 

2.  The criteria for a disability rating of 40 percent for 
varicose veins of the left lower extremity have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7120 (2003). 

3.  The criteria for increased disability rating for varicose 
veins of the right and left lower extremities on an extraschedular 
basis have not been met.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for varicose veins 
of the right and left lower extremities.  Because the disabilities 
are virtually identical, the Board will address the two issues 
together.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  The 
Board will then move on to an analysis of the issues.  Although 
all of the evidence in the claims file may not be specifically 
cited in the Board's decision, the Board has reviewed and 
considered all of the evidence in the claims file in reaching its 
conclusion.


The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) [codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107].  The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  Regulations implementing the VCAA have 
been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Except for provisions 
pertaining to claims to reopen based upon the submission of new 
and material evidence, which is not at issue here, the 
implementing regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make 
a determination as to the applicability of the various provisions 
of the VCAA to a particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board will now 
address these concepts within the context of the circumstances 
presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) 
(per curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].

After having carefully reviewed the record on appeal, the Board 
has concluded that the requirements of the VCAA as to notice apply 
to this case and have been effectively satisfied with respect to 
the issues on appeal.  The record reflects that the veteran has 
been informed of the various requirements of law pertaining to his 
appeal in the July 2002 Statement of the Case (SOC).  

Crucially, the veteran was informed by way of the July 2002 SOC as 
to what evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  See 38 C.F.R. § 3.159, pgs 
2-6.  The document explained that VA would obtain government 
records and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In short, based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is required 
of him and of VA in connection with his claims.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; and 
indicates that the disability or symptoms may be associated with 
the claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been identified 
and obtained, to the extent possible.  The evidence of record 
includes VA medical records and a reports of VA examination, which 
will be described below.    

The Board acknowledges correspondence from the veteran in December 
2001 wherein he stated that he had been seen by Drs. C., B., and 
M.  The Board notes, however, that in further correspondence 
received in March 2002 the veteran explained that the 
aforementioned physicians had treated him for unrelated conditions 
only and had simply commented on the existence of his varicose 
veins at that time.  The Board finds that a remand to obtain 
records from these physicians would not benefit the veteran, but 
would only serve to delay adjudication of the claim.  Cf. Brock v. 
Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not obligated to 
obtain records which are not pertinent to the issue on appeal.]

Moreover, the veteran has stated on numerous occasions, most 
recently in April 2003, that he had no additional evidence to 
submit and wished that his appeal be forwarded to the Board.  As 
noted in the Introduction, the veteran's claim has been advanced 
on the docket due to his advanced age.  

The veteran and his representative have been accorded appropriate 
opportunity to present evidence and argument in support of his 
claim.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the VCAA.  Accordingly, the 
Board will proceed to a decision on the merits as to the issues on 
appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

Specific rating criteria  

The veteran's varicose veins of the right and left lower 
extremities are each evaluated as 20 percent disabling under 
Diagnostic Code 7120.  

The Board observes in passing that effective January 12, 1998, VA 
revised the criteria for diagnosing and evaluating cardiovascular 
disabilities.  See 62 Fed. Reg. 65207-65224 (1997).  Because the 
veteran's current claim was filed after the regulatory change 
occurred, only the current version of the schedular criteria is 
applicable to his claim.  Cf. Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991); VAOPGCPREC 3-00.

Under Diagnostic Code 7120, a 20 percent evaluation is assignable 
for varicose veins with persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is assigned when 
there is evidence of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 percent 
evaluation is assigned when there is evidence of persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent evaluation is assigned when 
there is evidence of massive board-like edema with constant pain 
at rest.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2003).

Factual background

The record reflects that service connection for varicose veins of 
the left leg was initially granted by rating action in April 1946.  
A noncompensable evaluation was assigned.  The rating was 
increased to 30 percent in September 1946.  In February 1949, the 
rating was amended to assign a 40 percent rating for varicose 
veins of the right leg and a 10 percent rating for varicose veins 
of the left.  In January 1951, a 50 percent rating was assigned 
for bilateral varicose veins; in May 1952, the rating was reduced 
to 30 percent, effective July 1952.  The 30 percent is a protected 
rating.  See 38 C.F.R. § 3.951 [a disability which has been 
continuously rated at any evaluation of disability for 20 or more 
years for compensation purposes under laws administered by the VA 
will not be reduced to less than such evaluation except upon a 
showing of fraud].

In an October 1999 rating decision, the RO granted separate 20 
percent ratings for varicose veins of the right and left lower 
extremities.  

In March 2001, the veteran filed a claim for an increased rating.  
A VA treatment record dated in December 2001 noted that a brief 
evaluation of the veteran's lower extremities revealed mild to 
moderate degree of varicosities in the veins of both lower 
extremities.  

On VA examination in December 2001, the veteran complained that 
constant aching precludes him from walking for more than about 50 
feet.  He reported that the pain was only partially relieved by 
elevation and compression.  Examination of the legs showed 
moderate to severe varicosities present in both legs from knee 
level distally.  He did state that they ache constantly.  There 
were nontender to palpation.  There was no edema present.  There 
was mild nail hypertrophy noted bilaterally.  There were no open 
ulcerations.  Dorsalis pedis and posterior tibial pulses were 1+ 
bilaterally.  The diagnosis was severe varicose veins of the lower 
extremities bilaterally.  

On VA examination in October 2002, the veteran reported that his 
symptoms were relieved by elevation of his extremities and using 
TED hose, and sometimes he will sit in the recliner so that the 
swelling will go down.  He said this helped a little bit.  The 
veteran claimed that because of leg pain he was hardly able to 
walk.  Examination of both legs revealed moderate to severe 
varicose veins from the knee level distally.  They were nontender 
to palpation.  There was no history of thrombophlebitis seen.  No 
open ulceration was seen.  Dorsalis pedis pulse was 1+.  No edema 
was seen.  Statis pigmentation was present.  Fungal infection of 
both of the feet was present.  

Analysis

Service connection is currently in effect for varicose veins of 
the right lower extremity and varicose veins of the left lower 
extremity; each evaluated as 20 percent disabling.  The veteran 
seeks higher disability ratings.  

Schedular rating

The Board has taken into consideration the veteran's contentions, 
as well as the medical reports which have been recapitulated 
above.  

As noted above, in order for a 40 percent disability rating to be 
assigned, there must be evidence of persistent edema and stasis 
pigmentation or eczema, with or without intermittent ulceration.  
In this case, the clinical reports are negative for edema.  
Notwithstanding the fact that the December 2001 VA examiner 
diagnosed severe varicose veins, clinical evaluation showed that 
the veteran did not suffer from edema or ulceration.  The October 
2002 VA examination was also negative for edema or ulceration, 
although it did show that the veteran had statis pigmentation in 
both legs.  

The Board notes that the criteria for a 40 percent rating require 
that the veteran have persistent edema in addition to statis 
pigmentation or eczema.  The fact that the veteran has statis 
pigmentation, in and of itself, is not sufficient to warrant a 40 
percent rating under Diagnostic Code 7120; persistent edema, which 
the veteran does not have, must also be shown.  The Court has 
observed that use of the conjunctive "and" means that all 
requirements would have to be met before reimbursement could be 
authorized.  Cf. Cotton v. Brown, 7 Vet. App. 325, 327 (1995) 

There is, however, evidence that the veteran's bilateral varicose 
symptomatology may be becoming worse with his advancing age.  The 
Board has therefore given thought to whether the general level of 
disability demonstrated approximates that which would allow for a 
40 percent disability rating for each leg, notwithstanding the 
fact that the specific schedular criteria have not been met.  See 
38 C.F.R. § 4.7 (2003).   See also Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) [the specified factors for each incremental rating 
were examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

The Board acknowledges that the veteran's complaints that the 
varicose veins cause him pain and limit his mobility.  With 
respect to the veteran's complaints of leg pain, the Board has no 
reason to doubt that such pain exists.  

There have been varying characterizations of the veteran's 
bilateral varicosities.  
A VA outpatient treatment record in December 2001 revealed "mild 
to moderate degree of varicosities in the veins of both lower 
extremities."  However, the October 2002 examination characterized 
the varicosities as "moderate to severe"; and the December 2001 
examination characterized the disability as "moderate to severe 
varicosities present in both legs".   The Board notes that the 
outpatient treatment in December 2001 was directed towards other 
problems, while the VA examinations were for the specific purpose 
of evaluating the varicose veins.  Therefore, the Board will 
accept the characterization of the varicosities as being moderate 
to severe.   

After having carefully considered the matter, the Board believes 
that 40 percent disability ratings may be assigned for varicose 
veins of each leg through the application of 38 C.F.R. § 4.7.  It 
is clear from the medical examination reports that the 
varicosities are, or are very close to, severe in nature.  The 
Board has no reason to doubt that the varicosities are causing the 
veteran significant discomfort.  There has been no other medical 
explanation for the veteran's bilateral leg pain.    Accordingly, 
notwithstanding the lack of evidence concerning persistent edema, 
a 40 percent rating will be assigned for each lower extremity 
under Diagnostic Code 7120.

The Board further concludes that the symptomatology for a 60 
percent or higher rating for either leg has not been met or 
approximated. There is no medical evidence of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, persistent 
ulceration or massive board-like edema.  Neither the veteran or 
his representative have contended that such symptomatology exists.

Extraschedular evaluation

In the July 2002 SOC, the RO considered referral of this case for 
extraschedular evaluation under 38 C.F.R. 3.321(b)(1) and declined 
to do so.  Since the matter of referral for an extraschedular 
evaluation has been considered by the RO, the Board will also 
consider the matter of referral for an extraschedular evaluation.

The Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996); see also VAOPGCPREC 6-
96. As noted above, the RO has addressed the matter of an 
extraschedular rating. The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993). According to the regulation, an 
extraschedular disability rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

The veteran has not identified any factors which may be considered 
to be exceptional or unusual, and the Board has been similarly 
unsuccessful. An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

The Board has been unable to identify an exceptional or unusual 
disability picture, and neither has the veteran.  Indeed, it does 
not appear that the veteran is contending that the varicose veins 
of the right and left lower extremities creates an exceptional or 
unusual disability picture.

The record does not show that the veteran has required frequent 
hospitalizations for his disability.  It does not appear from the 
record that he has been hospitalized for the disability at all, or 
even that he receives medical treatment.  Additionally, there is 
not shown to be evidence of marked interference with employment 
due to the disability.  The veteran was a furniture maker and 
retired many years; he stated during a July 1998 VA examination 
that his retirement was due to a knee condition.

In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, nor does the record 
suggest any other reason why an extraschedular rating should be 
assigned.  The Board therefore has determined that referral of the 
case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board concludes 
that a 40 percent disability rating may be assigned for varicose 
veins of each lower extremity.  To that extent, the benefits 
sought on appeal are allowed.



CONTINUED ON NEXT PAGE


ORDER

Entitlement to an increased disability rating, 40 percent, for 
varicose veins of the right lower extremity is granted.

Entitlement to an increased disability rating, 40 percent, for  
varicose veins of the left lower extremity is granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



